                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN

                              Court Minutes and Order

DATE:                    April 24, 2019
JUDGE:                   Pamela Pepper
CASE NOS:                18-cv-1972 and 19-cv-279
CASE NAMES:              Global Imaging Acquisitions Group LLC, et al. v. Frederic Gordon,
                                 et al.
                         Gordon & Holmes v. Jahnke, et al.
NATURE OF HEARING:       Scheduling Conference
APPEARANCES:             Nathaniel Cade, Jr. – Attorney for the plaintiffs
                         Terry Johnson – Attorney for the defendants
COURTROOM DEPUTY:        Chrissy Bongel
TIME:                    10:33 A.M. – 10:50 A.M.
                 AUDIO OF THIS HEARING AT DKT. NO. 22
      The court reviewed the procedural posture of the two cases, noting that
Case No. 19-cv-279 was here on a transfer of venue from California. The court
agreed that it was appropriate to consolidate the two cases, and stated that it
would grant that motion. It noted that this decision mooted several of the other
motions pending in both cases.
      The court turned to scheduling, and discussed a few issues with the
parties. The scheduling order reflected below is the result of that discussion.
      The court ORDERS the following:
      The re-aligned plaintiffs shall file an amended complaint bearing the
correct caption for the consolidated cases by the end of the day on May 3,
2019.
     The re-aligned defendants shall file their answer to the amended
complaint by the end of the day on May 17, 2019.
      The parties shall exchange their initial, Rule 26(a)(1) disclosures by May
17, 2019.
      Parties wishing to file amended pleadings (other than the ones referenced
above) must seek leave from the court.
       The realigned plaintiffs shall name lay witnesses and provide a summary
of the testimony of the non-retained expert, Frederick L. Gordon, no later than
July 30, 2019.
      The realigned defendants shall name lay and expert witnesses and
produce reports in defense of the fee claim and in support of the malpractice
claim by July 30, 2019.



                                          1

        Case 2:19-cv-00279-PP Filed 04/24/19 Page 1 of 3 Document 22
     The realigned plaintiffs shall identify fact and expert witnesses and
produce reports in defense of the malpractice claim by the end of the day on
October 31, 2019.
        The parties shall complete all discovery no later than December 31,
2019.
       Any party wishing to file dispositive motions must do so by the end of the
day on January 15, 2020. The response and reply deadlines mandated by the
local rules shall apply.

       The court ORDERS that at the time any party files proposed findings of
fact, that party also shall e-mail a Word version of those proposed findings of
fact to PepperPO@wied.uscourts.gov.

      The court GRANTS the plaintiffs’ Civil L.R. 7(h), expedited, non-
dispositive motion to consolidate E.D. Wisconsin Case No. 18-cv-1972 and 19-
cv-279; Dkt. No. 20 in Case No. 19-cv-279. The lower number will become the
operative case number.

      The court APPROVES the stipulation for consolidation and other relief.
Dkt. No. 20 in Case No. 18-cv-1972.

      The court GRANTS the request to substitute Allied World Insurance for
defendant ABC Insurance and directs the clerk’s office to change the docket
accordingly. Dkt. No. 20 in Case No. 18-cv-1972.

      The court GRANTS the request to dismiss Andrew G. Nagurney and
DISMISSES Andrew G. Nagurney as a defendant. Dkt. No. 20 in Case No. 18-
cv-1972.

      The court DENIES AS MOOT the defendants’ motion to transfer venue to
the Southern District of California based on the forum selection/arbitration
clause. Dkt. No. 6 in Case No. 18-cv-1972.

      The court DENIES AS MOOT the plaintiffs’ expedited motion to take
judicial notice of a case from California. Dkt. No. 17 in Case No. 18-cv-1972.

      The court DENIES AS MOOT the plaintiffs’ motion to deny the
defendants’ motion to transfer venue. Dkt. No. 17 in Case No. 18-cv-1972.

      The court DENIES AS MOOT the plaintiffs’ motion to deny the
defendants’ motion to consolidate the transferred case. Dkt. No. 17 in Case No.
18-cv-1972.



                                         2

          Case 2:19-cv-00279-PP Filed 04/24/19 Page 2 of 3 Document 22
      The court DENIES AS MOOT the plaintiffs’ Civil L.R. 7(h) expedited, non-
dispositive motion to consolidate cases. Dkt. No. 19 in Case No. 18-cv-1972.

      Dated in Milwaukee, Wisconsin this 24th day of April, 2019.
                                          BY THE COURT:



                                          HON. PAMELA PEPPER
                                          United States District Judge




                                      3

        Case 2:19-cv-00279-PP Filed 04/24/19 Page 3 of 3 Document 22
